Citation Nr: 1230956	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.    

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of a right foot trauma, to include Lisfranc fracture with residuals of open reduction and internal fixation and second metatarsal fracture.    


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active service from January 1971 to January 1974 and from February 2003 to January 2004, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, the Commonwealth of Puerto Rico.            

In a September 1996 rating action, the RO granted service connection for right ear hearing loss and assigned a noncompensable disability rating, effective from December 5, 1995.  In that same rating action, the RO denied service connection for left ear hearing loss.  In July 1997, the Veteran filed a notice of disagreement (NOD), disagreeing with the denial of his claim for service connection for left ear hearing loss.  However, the RO did not issue a statement of the case (SOC) until July 2007.  The Veteran subsequently filed a timely substantive appeal (VA Form 9).   

In the June 2006 rating action, the RO denied the Veteran's claim for an increased (compensable) rating for right ear hearing loss.  In that same rating action, the RO granted service connection for the residuals of a right foot trauma, to include Lisfranc fracture with residuals of open reduction and internal fixation and second metatarsal fracture.  The RO assigned a 10 percent rating for the Veteran's service-connected right foot disability, effective from June 20, 2005.  In July 2006, the Veteran filed an NOD, disagreeing with the rating assigned to his service-connected right foot disability.  In addition, the Veteran also stated that he had hearing loss in both ears, not just his right ear.  The RO construed the Veteran's statement as an NOD to the June 2006 rating action wherein his claim for an increased (compensable) rating for right ear hearing loss was denied.  An SOC was issued in December 2006 and the Veteran filed a timely substantive appeal in January 2007.      

In a March 2012 rating action, the RO granted service connection for left ear hearing loss, effective from December 5, 1995.  Thus, although this issue was originally developed for appellate review, because service connection has been granted, the issue of entitlement to service connection for left ear hearing loss is no longer before the Board.  

The Board notes that in the March 2012 rating action, given that service connection was granted for left ear hearing loss, the RO recharacterized the Veteran's service-connected right ear hearing loss as bilateral hearing loss.  In addition, the RO noted that a noncompensable disability rating for bilateral hearing loss was effective from December 5, 1995.  Accordingly, the Board has characterized the issue on appeal as styled on the first page of this decision.

In November 2010, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

Though represented by Disabled American Veterans (DAV) throughout much of his appeal, the Veteran revoked its authority to act as his accredited representative in May 2012.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.



FINDINGS OF FACT

1.  At most, the Veteran's bilateral hearing loss is productive of Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.     

2.  The Veteran's service-connected residuals of a right foot trauma, to include Lisfranc fracture with residuals of open reduction and internal fixation and second metatarsal fracture, result in disability that is no more than moderate.  



3.  The Veteran experiences pes planus (flatfoot) of the right foot that is related to his service-connected right foot disability.  

4.  The Veteran's right flatfoot is no more than moderate; although he has callosities, there is no evidence of marked deformity (pronation, abduction).  

5.  The Veteran experiences malunion or nonunion of the metatarsal bones, diagnosed as second metatarsal exostosis at the dorsal aspect of the right foot, that is related to his service-connected right foot disability.  

6.  The Veteran's second metatarsal exostosis is no more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).       

2.  The criteria for an initial rating in excess of 10 percent for the residuals of a right foot trauma, to include Lisfranc fracture with residuals of open reduction and internal fixation and second metatarsal fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for a separate initial 10 percent rating for right flatfoot are met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2011).

4.  The criteria for a separate initial 10 percent rating for malunion or nonunion of the metatarsal bones, diagnosed as second metatarsal exostosis at the dorsal aspect of the right foot, are met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5283 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in July 2005, October 2006, and November 2010 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in July 2005, October 2006, and November 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the October 2006 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in July 2005, prior to the appealed from rating decision, along with the subsequent notice provided in October 2006 and November 2010, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in May 2007, September 2007, January 2010, and March 2012 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, in regard to the Veteran's claim for an initial rating in excess of 10 percent for a right foot disability, since that claim is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the July 2005, October 2006, and November 2010 letters substantially satisfy the current notification requirements for the claims on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in February 2005, May 2006, June 2009, and March 2011, which were thorough in nature and adequate for the purposes of deciding these claims.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's bilateral hearing loss and right foot disability.  With respect to the Veteran's bilateral hearing loss, in the June 2009 and March 2011 VA examinations, the Veteran was interviewed as to the effect of his bilateral hearing loss on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In addition, with respect to the March 2011 VA examination wherein the examiner provided findings pertinent to the Veteran's right foot, in December 2011, the examiner submitted an addendum to the March 2011 VA examination report with additional explanation of her opinion.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. Pertinent Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).



III.  Bilateral Hearing Loss

A. Factual Background

In a September 1996 rating action, the RO granted service connection for right ear hearing loss and assigned a noncompensable disability rating under Diagnostic Code 6100, effective from December 5, 1995.  However, as explained in the Introduction of this decision, because the RO ultimately granted service connection for left ear hearing loss in a March 2012 rating action, the RO recharacterized the Veteran's service-connected right ear hearing loss as bilateral hearing loss.  In addition, the RO noted that a noncompensable disability rating for bilateral hearing loss was effective from December 5, 1995.

In June 2006, the Veteran requested that his service-connected defective hearing be reevaluated for a higher rating.  

A VA audiological evaluation was conducted in February 2005.  At that time, the audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 20, 25, 35, 60, and 70 decibels, respectively, with a pure tone average of 47.5 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 20, 25, 40, 60, and 65 decibels, with a pure tone average of 47.5 decibels.  Speech discrimination percentages were 92 percent in the right ear and 90 percent in the left ear.  The examiner interpreted the results as showing mild to moderate sensorineural hearing loss, bilaterally.   

In July 2009, the Veteran underwent a VA audiological evaluation.  At that time, he stated that due to his bilateral hearing loss, he had difficulty following group conversation.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 30, 30, 35, 60, and 75 decibels, respectively, with a pure tone average of 50 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 25, 25, 35, 65, and 70 decibels, with a pure tone average of 48.75 decibels.  Speech discrimination percentages were 90 percent, bilaterally.  The examiner interpreted the results as showing mild to severe sensorineural hearing loss from 500 Hz to 4,000 Hz in the right ear, and mild to severe sensorineural hearing loss from 2,000 Hz to 4,000 Hz in the left ear.  In regard to the impact of the Veteran's bilateral hearing loss on his occupation, the examiner stated that the Veteran had difficulty following instructions due to his defective hearing.  In regard to the effect the Veteran's bilateral hearing loss had on his daily activities, the examiner indicated that it interfered with his enjoyment of the television and radio, and that the Veteran had difficulty following a telephone conversation.  

A VA audiological evaluation was conducted in March 2011.  At that time, the examiner noted that he had reviewed the Veteran's claims file.  The Veteran stated that he had great difficulty understanding conversational speech, mainly in the presence of background noise.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 25, 30, 35, 60, and 70 decibels, respectively, with a pure tone average of 48.75 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 25, 30, 35, 60, and 70 decibels, with a pure tone average of 47.50 decibels.  Speech discrimination percentages were 90 percent, bilaterally.  The examiner interpreted the results as showing mild to severe sensorineural hearing loss in the right ear, and mild to moderately severe sensorineural hearing loss in the left ear.  In regard to the impact of the Veteran's bilateral hearing loss on his occupation, the examiner stated that there were significant effects.  The examiner noted that the Veteran had difficulty following instructions due to his defective hearing.  In regard to whether the Veteran's bilateral hearing loss had any effects on his usual daily activities, the examiner responded "no."  

B. Analysis 

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's service-connected bilateral hearing loss is rated as noncompensable under Diagnostic Code 6100.  He contends that his hearing loss constitutes a higher (compensable) disability rating.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a)

In this case, the Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.  He indicates that he has difficulty understanding conversational speech.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, as previously stated, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.

Upon a review of the VA audiological evaluation reports, the Board notes that the audiological findings from the Veteran's February 2005 VA evaluation translate into Level I hearing loss for the right ear and Level II hearing loss for the left ear. See 38 C.F.R. § 4.85.  Numeric designations I and II correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological findings from the Veteran's July 2009 and March 2011 VA audiological evaluations translate into Level II hearing loss for the right ear and Level II hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations II and II correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results from the aforementioned VA evaluations do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his February 2005, July 2009, and March 2011 VA examinations.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349. Thus, based on the above audiometric findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  Id.  Accordingly, the Board finds that an increased (compensable) disability rating for bilateral hearing loss is not warranted.  See Lendenmann, supra.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Right Foot Disability

A. Factual Background 

Service treatment records include an Operation Report which shows that in July 1998, while the Veteran was in the Army National Guard, he was diagnosed with a right foot Lisfranc injury and underwent an open reduction and internal fixation.  It was noted that 11 days prior to the operation, the Veteran fell off of a bunk bed which resulted in an axial compression injury to his right foot.  X-rays showed closed right foot tarsometatarsal fractures subluxation.  

Additional service treatment records reflect that in April 2003, the Veteran injured his right foot when he fell and fractured the second metatarsal of his right foot.  

VA Medical Center (VAMC) outpatient treatment records, dated from October 1998 to April 2011, show intermittent treatment for the Veteran's service-connected right foot disability.  In May 2004, it was noted that the Veteran's right foot had a deformity at the dorsal aspect with mild edema at the lateral malleolus.  There was no tenderness and there was full range of motion.  No pain was noted.  In January 2005, it was reported that the Veteran had pain upon direct pressure at the second and third intermetatarsal spaces of the right foot.  There was no swelling, erythema, or signs of infection.  The assessment was of Morton's neuroma of the right foot.  

In June 2005, the Veteran filed a claim of entitlement to service connection for a right foot disability.  

A VA examination was conducted in May 2006.  At that time, the examiner noted that in July 1998, the Veteran suffered a Lisfranc fracture of the right foot and subsequently underwent an open reduction and internal fixation.  In 2003, the Veteran once again injured his right foot; specifically, he fractured the second metatarsal of his right foot.  The examiner indicated that according to the Veteran, due to his injuries, he was unable to ambulate the way he did before and he experienced numbness in the dorsal aspect of his right foot, in addition to pain and limited ambulation.  The Veteran noted that he had pain in his right foot on a daily basis.  The pain was aggravated by prolonged standing and walking.  According to the Veteran, he had flare-ups on a weekly basis with a duration of three to four hours.  Alleviating factors were medications, rest, and hot pads.  The Veteran denied using a brace or cane.  However, he stated that he used shoe inserts for his ambulation.  He indicated that he worked full-time as a teacher and that he did not have any accommodations or restrictions due to his feet.  

Upon physical examination of the right foot, there were no deformities in the great toe or in the second, third, forth, and fifth toes.  However, there was a bony prominence in the dorsal aspect of the right foot.  In regard to range of motion, the Veteran was able to perform plantar flexion from the second, third, and fourth toes from 0 to 60 degrees with a functional loss of 20 degrees due to pain.  Pain was elicited from 0 to 60 degrees in all of the digits.  The Veteran was also asked to perform dorsiflexion of his toes.  He had a range of motion from 0 to 20 degrees, with pain.  There was a functional loss due to pain of 20 degrees.  The Veteran was unable to repetitively stand on his heels and toes due to excruciating pain at the second metatarsal area of the right foot.  There was evidence of tenderness upon palpation of the right foot dorsal area, specifically at the second and third metatarsal area.  The Veteran's gait was antalgic and he showed a tendency to favor his left foot and to avoid weight on the right side of his body.  Although the Veteran was not using any assistive devices for ambulation, he showed a short stance phase on his ambulation.  There were no callosities or breakdowns, and no unusual shoe wear pattern was observed.  There were also no hammertoes, and there was no flat foot, claw foot, or hallux valgus.  X-rays taken in February 2004 showed an active fracture in the medial aspect of the right foot.  The diagnoses were the following: (1) right foot trauma (Lisfranc fracture - 1998), with residual open reduction and internal fixation and pain in the right foot, and (2) right foot trauma (second metatarsal fracture - 2003) with residual limited, moderate toes plantar flexion and dorsiflexion, pain, and antalgic gait.      

By a June 2006 rating action, the RO granted service connection for the residuals of a right foot trauma, to include Lisfranc fracture with residuals of open reduction and internal fixation and second metatarsal fracture.  The RO assigned a 10 percent disability rating under Diagnostic Code 5284 for the Veteran's service-connected right foot disability, effective from June 20, 2005.  

VAMC outpatient treatment records show that in February 2008, the Veteran sought treatment for his right foot disability.  At that time, he stated that since his injury in 1998, he had experienced chronic pain in his right foot.  He brought a copy of a private radiology report, dated in February 2008.  In the report, it was noted that x-rays were taken of the Veteran's right foot which were interpreted as showing moderately severe degenerative joint disease (the changes could be post-traumatic in nature), and old post-traumatic changes at the second metatarsal.  Upon physical examination, the Veteran's right foot was tender to palpation at the first and second toes.  The assessment was traumatic arthritis of the right foot.      

In November 2008, the RO granted service connection for residuals of surgical scar due to right foot trauma.  At that time, the RO assigned a 10 percent disability rating for the service-connected scar, effective from March 24, 2008.  

In June 2009, the Veteran underwent a VA examination.  At that time, he stated that he had right foot pain with an intensity of 6/10.  The Veteran also indicated that he had limitations in his ambulation due to the pain.  According to the Veteran, he had flare-ups of 9/10 on a weekly basis, which lasted several hours.  He noted that his right foot pain was aggravated by prolonged standing or walking, and it was alleviated by leg elevation, massages, and medications.  The Veteran reported that he wore orthotics.  He stated that he was independent in self care and worked as a teacher.       

The physical examination showed that the Veteran had callus formation in the dorsum of his right foot.  The examiner stated that the Veteran had pes planus and there was tenderness at the right metatarsals.  There was no malunion.  The Veteran's gait was antalgic.  He showed a short stance phase in the right foot; he limped from the right foot.  There was no ankylosis and the Veteran had full ankle flexion and dorsiflexion.  The leg lengths were equal.  X-rays taken in July 2007 of the Veteran's right foot were interpreted as showing an old fracture at the distal body of the second metatarsal.  There was a small calcaneal plantar spur.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with the following: (1) right foot metatarsal fracture with residual pes planus deformity and traumatic osteoarthritis, and (2) callus formation at the right foot's dorsum, which was a consequence of number one.    

A VA examination was conducted in March 2011.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  The Veteran indicated that he had chronic pain in his right foot that was aggravated by prolonged standing and walking.  According to the Veteran, he had flare-ups on a weekly basis which lasted one to two days.  He noted that he could stand for 15 to 30 minutes and that he was able to walk one to three miles.  The Veteran reported that he used a cane to ambulate and that he wore a brace on his right foot.  

The physical examination of the right foot showed that there was no evidence of instability or weakness.  However, there was evidence of painful motion, swelling, tenderness, and abnormal weight bearing.  In regard to range of motion, the Veteran had complaints of pain with dorsiflexion movement and full weight bearing over the ball of the foot.  The dorsiflexion was to 20 degrees and the plantar flexion was to 40 degrees.  Repetitive range of motion showed no loss of movements.  There was tenderness at the second metatarsal bone in dorsal and ventral aspects.  Callosities were present and evidence of abnormal weight bearing.  There was no skin or vascular foot abnormality.  However, there was evidence of malunion or nonunion.  The examiner noted that there was second metatarsal exostosis prominence at the dorsal aspect and flat foot.  The severity of the malunion/nonunion was "moderately severe."  There was no muscle atrophy of the foot.  Muscle strength was 5/5.  In regard to the Veteran's gait, there was a short stance over the right foot with mild limping.  

At the time of the March 2011 VA examination, x-rays and a magnetic resonance imaging (MRI) were taken of the Veteran's right foot.  The x-rays were interpreted as showing arthropathic changes of the foot, particularly at the first metatarsophalangeal joint.  There was also calcific enthesopathy of the calcaneal bone.  The MRI was reported to show the following: (1) degenerative changes in the tarsometatarsal joints of the foot, (2) deformity of multiple metatarsal bones from old fractures, and (3) abnormal signal in the medial plantar soft tissues in the area of the medial plantar nerve suggestive of fibromatosis.  The Veteran also underwent nerve condition studies which were reported to be normal.  There was no evidence of neuropathy of the right lower extremity.  

Following the physical examination and a review of the x-rays, MRI, and nerve conduction studies, the examiner diagnosed the Veteran with right foot metatarsal bone fracture and right foot fibromatosis, which was not related to the condition.  In regard to the general effect of the Veteran's service-connected right foot disability on his occupation, the examiner responded that there were "significant effects."  The examiner noted that the Veteran had decreased mobility and strength of his lower extremity and right foot pain.  The resulting work problem was that the Veteran had increased absenteeism and was assigned different duties.  In regard to the effects of the Veteran's right foot disability on his usual daily activities, the examiner stated that there were severe effects in respect to shopping and that it prevented the Veteran from participating in sports and recreation.  There were moderate effects in regard to chores, exercise, driving, and traveling.  There were no effects with respect to feeding, bathing, dressing, toileting, and grooming.  

In regard to the Veteran's employment, the examiner stated that the Veteran had worked for over 20 years as a math teacher, full-time.  In the last 12-month period, he had lost less than one week of work due to his right foot disability.  In regard to the impact of the Veteran's right foot disability on his occupation, the Veteran stated that his right foot pain limited his tolerance to stay in a standing position to maintain the group control.  In regard to activities of daily living, the Veteran indicated that he had limitation with heavy chores and the use of ladders due to his right foot pain.  

The examiner stated that he considered the Veteran's right foot disability of mild impairment.  The Veteran was able to walk 2.5 miles to stay in the National Guard, was able to work as a teacher, and was self care independent.  The dorsiflexion, plantar flexion, and flexion of the toes were all in the normal range of motion and there was no evidence of loss of motion after repetitive testing.  There was no paralysis or incomplete paralysis.  Muscle strength was 5/5 and there was no evidence of foot drop.  The examiner stated that pain was the predominant aspect of the Veteran's right foot disability which was a subjective symptom.  The neurological examination, as well as the nerve conduction study, were both normal.  The degenerative changes at the metatarsal and tarsometatarsal bones, as well as the fibromatosis of the plantar fascia, limited the Veteran's standing tolerance in a moderate way but he was functional and independent and was able to maintain a full-time job.    

Following the March 2011 VA examination, the RO requested that the examiner amend his opinion.  The RO noted that the according to the examiner, the Veteran had mild symptoms.  However, the physical examination showed that the Veteran had moderately severe second metatarsal exostosis prominence at the dorsal aspect.  

In December 2011, the examiner from the Veteran's March 2011 VA examination provided an addendum to the March 2011 VA examination report.  In the addendum, she stated that she had previously opined that the Veteran's impairment due to his service-connected right foot disability was mild because he had no loss of strength or limitation in movements.  According to the examiner, the Veteran's neurological examination was normal with normal nerve conduction studies and he was completely functional and independent.  The examiner noted that in regard to the findings that the post-traumatic changes of the foot were moderate to severe, those findings were from the radiologic report and they needed to be related to the clinical findings from the physical examination.  The examiner reported that the Veteran's symptoms were considered mild to moderate due to the Veteran's complaints of pain which were related to his long hours in a standing position as required by his job as a teacher.  However, the Veteran stated that he was able to walk 2.5 miles.  The examiner indicated that the Veteran's currently diagnosed exostosis of the metatarsal bone was most likely caused by or a result of the in-service metatarsal fracture.  According to the examiner, it was medically proven that exostosis was a residual manifestation of a trauma and the Veteran had a history of an in-service traumatic fracture.  


B. Analysis

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since June 20, 2005.    

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected right foot disability has been rated under Diagnostic Code 5284 for foot injuries.  Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent evaluation is warranted when severe residuals of foot injuries are shown.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etcetera.  See 38 C.F.R. §§ 4.2, 4.6 (2011).

When evaluating musculoskeletal disabilities, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.    

The Board notes that the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2011).  In this case, the evaluation for amputation of the forefoot, amputation proximal to metatarsal bones (more than one-half of metatarsal loss) is 40 percent.

The Veteran maintains that his current rating does not adequately address the manifestations of his right foot disability.  He states that he has chronic pain in his right foot that is aggravated by prolonged walking and standing.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record.

The Board has reviewed the evidence of record in light of the rating criteria under Diagnostic Code 5284 and finds that the evidence does not support a finding that the Veteran has moderately severe symptoms in his right foot.  In this regard, in the March 2011 VA examination report and December 2011 addendum, the examiner specifically characterized the Veteran's right foot symptomatology as mild to moderate.  In the December 2011 addendum, the examiner noted that although findings in a radiologic report were noted to be moderate to severe, those findings needed to be related to the clinical findings from the physical examination.  The examiner recognized that pain was the predominant aspect of the Veteran's right foot disability.  However, the Veteran was able to walk 2.5 miles, work as a teacher, and function independently.  Although the examiner noted that the Veteran's right foot disability had significant effects on his occupation resulting in increased absenteeism, the Board notes that the examiner also reported that in the last year, the Veteran only missed less than one week of work due to his right foot disability.  Moreover, he has worked full-time as a math teacher for over 20 years.  The Board further observes that the Veteran's range of motion was normal and there was no evidence of loss of motion after repetitive testing.  In addition, the neurological examination and the nerve conduction study were both normal.  In this regard, the Board recognizes that the Veteran has had complaints of numbness in his right foot.  Furthermore, VAMC outpatient treatment records show that in January 2005, it was noted that the Veteran had Morton's neuroma of the right foot.  However, as stated above, in the Veteran's March 2011 VA examination report, the examiner specifically noted that the neurological examination and the nerve conduction study were both normal.   

The Board recognizes that the Veteran has arthritis in his metatarsal bones, including his second metatarsal.  However, in the March 2011 VA examination report, the examiner stated that although the Veteran's right foot arthritis limited his standing tolerance in a "moderate way," he was still functional and independent and was able to maintain a full-time job.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010), and the holding in DeLuca, 8 Vet. App. at 202.  However, an evaluation in excess of 10 percent for the Veteran's right foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board recognizes that the Veteran experiences chronic pain in his right foot.  In addition, in the Veteran's May 2006 VA examination, although he had full range of motion, there was some functional loss due to pain.  However, there has been no weakness, fatigue, or lack of endurance following repetitive use.  As such, the Board finds that the Veteran is not entitled to an increased disability rating under DeLuca, supra.  

The Board also notes that the Veteran has not been found to have weak foot, claw foot (pes cavus), hallux valgus, hallux rigidus, or hammer toes secondary to the service-connected right foot disability.  Therefore, Diagnostic Codes 5277, 5278, 5280, and 5282 are not for application in this case.  38 C.F.R. Part 4 (2011).  

In addition, due to the normal neurological examination and testing shown at the time of the Veteran's March 2011 VA examination, the Board finds that the Veteran does not have metatarsalgia (Morton's disease) secondary to his service-connected right foot disability, and as such, Diagnostic Code 5279 is also not for application in this case.  

However, the Board finds that the medical evidence presents a sufficient basis upon which to award a separate, 10 percent, disability rating under Diagnostic Code 5276 for pes planus (flatfoot) of the right foot.  As previously stated, separate, compensable evaluations may be afforded for distinct disabilities resulting from the same injury as long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 5276 pertains to acquired flat feet.  Under Diagnostic Code 5276, a noncompensable rating is warranted for mild symptoms, identified as symptoms that are relieved by a built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, identified as weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for bilateral severe symptoms, identified as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. (Unilateral severe symptoms warrant a 20 percent rating.)  A 50 percent rating is warranted for pronounced bilateral symptoms, identified as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  (A 30 percent rating is assigned for unilateral pronounced symptoms.)  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

In this case, the Board recognizes that in the May 2006 VA examination, the examiner noted that the Veteran did not have right flatfoot and he stated that there were no callosities.  However, in the June 2009 VA examination, the examiner reported that the Veteran had pes planus (flatfoot) of the right foot with callus formation in the dorsum of his right foot.  In addition, the examiner diagnosed the Veteran with right foot metatarsal fracture with residual pes planus deformity.  He also noted that the callus formation was a consequence of the aforementioned condition.  Thus, the examiner opined that the Veteran's flatfoot was a residual of his service-connected right second metatarsal fracture.  The conclusion of the VA examiner is supported by a 2009 VA orthopedic consultation note which references acquired flatfoot.  Accordingly, a separate 10 percent rating under Diagnostic Code 5276 is warranted for right flatfoot throughout the rating period on appeal.  

The Board also notes that a rating in excess of 10 percent is not warranted under Diagnostic Code 5276 for right flatfoot.  In this regard, the Board finds that the pertinent evidence of record demonstrates that the symptomatology associated with the pes planus of the right foot more nearly approximates a 10 percent rating under Diagnostic Code 5276.  Although there is evidence that the Veteran has callosities, there is no evidence of marked deformity (pronation, abduction).  In addition, the Board recognizes that in the March 2011 VA examination report, the examiner noted that there was evidence of painful motion, swelling, and tenderness.  However, the Board observes that no health care provider has characterized the Veteran's right flatfoot as being severe or pronounced.  The examiner from the Veteran's March 2011 VA examination has specifically characterized the Veteran's right foot symptomatology as mild to moderate.  Thus, the criteria for a separate initial rating higher than 10 percent for right flatfoot have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5276.      

The Board also notes that the medical evidence presents a sufficient basis upon which to award a separate, 10 percent, disability rating under Diagnostic Code 5283 for malunion or nonunion of the metatarsal bones, diagnosed as second metatarsal exostosis at the dorsal aspect of the right foot.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a.

VAMC outpatient treatment records show that in May 2004, it was noted that the Veteran's right foot had a deformity at the dorsal aspect.  This deformity was once again shown in the May 2006 VA examination, at which time the examiner reported that the Veteran had a bony prominence in the dorsal aspect of his right foot.  In addition, although in the June 2009 VA examination, the examiner noted that there was no malunion, in the March 2011 VA examination, the examiner specifically stated that there was evidence of malunion or nonunion.  The examiner indicated that there was second metatarsal exostosis prominence at the dorsal aspect of the Veteran's right foot.  Moreover, in the December 2011 addendum, the examiner specifically opined that the Veteran's currently diagnosed exostosis of the metatarsal bone was most likely caused by or a result of the service-connected metatarsal fracture.  Thus, the examiner linked the Veteran's exostosis to his service-connected second metatarsal fracture.  Accordingly, a separate 10 percent rating under Diagnostic Code 5283 is warranted for malunion or nonunion of the metatarsal bones, diagnosed as second metatarsal exostosis at the dorsal aspect of the right foot, throughout the rating period on appeal.

The Board also notes that a rating in excess of 10 percent is not warranted under Diagnostic Code 5283 for the second metatarsal exostosis.  In this regard, the Board finds that the pertinent evidence of record demonstrates that the symptomatology associated with the second metatarsal exostosis at the dorsal aspect of the right foot, more nearly approximates a 10 percent rating under Diagnostic Code 5283.  In the March 2011 VA examination report, although the examiner noted that the severity of the Veteran's malunion/nonunion was "moderately severe," in the December 2011 addendum, the examiner clarified her characterization.  She stated that her characterization of "moderately severe" was based on radiology reports, and that such characterization needed to be related to the clinical findings from the physical examination.  The examiner ultimately characterized the Veteran's right foot symptomatology as mild to moderate.  According to the examiner, even with the Veteran's complaints of pain, he was still able to walk 2.5 miles and he was completely functional and independent.  In this regard, the Board observes that no health care provider has characterized the Veteran's second metatarsal exostosis as moderately severe.  Thus, the criteria for a separate initial rating higher than 10 percent for malunion or nonunion of the metatarsal bones, diagnosed as second metatarsal exostosis at the dorsal aspect of the right foot, have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

In light of the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his service- connected residuals of a right foot trauma, to include Lisfranc fracture with residuals of open reduction and internal fixation and second metatarsal fracture, at any point in the appeal period.  The 10 percent rating is the highest rating warranted for the appeal period.  See Fenderson, 12 Vet. App. at 119.  However, a separate initial 10 percent rating is warranted for right flatfoot throughout the rating period on appeal.  In addition, a separate initial 10 percent rating is warranted for malunion or nonunion of the metatarsal bones, diagnosed as second metatarsal exostosis at the dorsal aspect of the right foot, throughout the rating period on appeal.  Here, the Board has resolved any reasonable doubt in the Veteran's favor by assigning the separate ratings described above. 

V. Extraschedular Rating

Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, Vet. App. 377 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In the July 2009 VA examination report, the examiner noted that according to the Veteran, his functional impairment due to his bilateral hearing loss was that it interfered with his enjoyment of the television and radio, and that he had difficulty following a telephone conversation.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hearing loss disability and his right foot disability is inadequate.  The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way. There is no evidence of marked interference with employment or frequent periods of hospitalization due to hearing loss or the right foot disability.  The Board recognizes that due to the Veteran's defective hearing, he has difficulty following instructions at work.  In addition, in the March 2011 VA examination report, the examiner noted that the Veteran's right foot disability had significant effects on his occupation resulting in increased absenteeism.  However, the Board notes that the examiner also reported that in the last year, the Veteran only missed less than one week of work due to his right foot disability.  Moreover, the fact remains that he has worked full-time as a math teacher for over 20 years.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied.    

Entitlement to an initial rating in excess of 10 percent for the residuals of a right foot trauma, to include Lisfranc fracture with residuals of open reduction and internal fixation and second metatarsal fracture, is denied.   

A separate 10 percent rating for right flatfoot is granted throughout the rating period on appeal, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent rating for malunion or nonunion of the metatarsal bones, diagnosed as second metatarsal exostosis at the dorsal aspect of the right foot, is granted throughout the rating period on appeal, subject to the laws and regulations governing payment of monetary benefits.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


